IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                           Assigned on Briefs, May 5, 2011

 IN THE MATTER OF: THE CONSERVATORSHIP OF: MARY LOUISE
        SOTTONG, Appellee, GEOFFREY SOTTONG, Appellant

               Appeal from the Chancery Court for Hamilton County
              No. 08-G-152    Hon. Donald P. Harris, Sr. Judge, Part 2


                No. E2010-02201-COA-R3-CV-FILED-JUNE 3, 2011




In this conservatorship estate, Geoffrey Sottong, son of Mary Louise Sottong, raises issues
as to the ruling of the Trial Court regarding the conservator's administration of the
conservatorship estate. Upon review, we conclude that the Trial Court's series of orders
properly instructed the conservator on administering the estate, and affirm the Judgment of
the Trial Court on these issues.


 Tenn. R. App. P.3 Appeal as of Right; Judgment of the Chancery Court Affirmed.


H ERSCHEL P ICKENS F RANKS, P.J., delivered the opinion of the Court, in which C HARLES D.
S USANO, J R., J., and D. M ICHAEL S WINEY, J., joined.


Geoffrey Sottong, Signal Mountain, Tennessee, pro se.

Cindy S. Deere, Signal Mountain, Tennessee, Conservator Appellee.


                                        OPINION

                                      Background


       Geoffrey Sottong, son of Mary Louise Sottong, filed a Petition on November 24,
2008, setting forth that Ms. Sottong suffered from Alzheimer’ s disease, and was in need of
a conservator. Geoffrey lived in South Carolina, and asked to be appointed conservator, and
the Petition showed that Ms. Sottong had two other sons, Gary and Lincoln, who reside in
Signal Mountain, Tennessee.

        The Trial Court appointed a Guardian Ad Litem, and Geoffrey then submitted an
Inventory and Property Management Plan, which stated that Sottong’s other two sons lived
in the home with their mother, and that continuation of this current living arrangement would
likely deplete her remaining assets. Geoffrey concluded that the other sons' dependency on
Ms. Sottong rendered them inappropriate to be named conservator. He also admitted that the
home in which his family lived in South Carolina was owned by Ms. Sottong, and stated that
it was large enough for her to come and live with them, and that they were willing to pay fair
rental value for their use of the house. Further, that Ms. Sottong owned an IRA valued at
$377,000.00, and received social security benefits and distributions from trust accounts.

       The Trial Court subsequently entered an Order Appointing Conservator, and found
that Ms. Sottong was disabled, which required a conservator. The Court named Cindy Deere,
a resident of Signal Mountain, and a member of the Hamilton County Bar, to serve as
Conservator, and the Court specifically recognized that Ms. Sottong wished to remain at
home as long as possible, and the Court instructed the Conservator to investigate the safety
and feasibility of continuing her living arrangements.

       The Conservator later filed a Motion for Instructions, stating the family home on
Signal Mountain was the property of the Phillip Sottong Residuary Trust, for which Geoffrey
was trustee and Ms. Sottong was the beneficiary. The Conservator stated that she had been
paying the utilities and upkeep on the home, and that Ms. Sottong’s son, Gary, was still living
there. The Conservator also reported that Ms. Sottong had been placed at Manorhouse
Assisted Living in Chattanooga.

       The Conservator sought instructions from the Court regarding her responsibility with
regard to the maintenance of the home, since it was an asset of a trust for which the ward was
the primary beneficiary.

        The Conservator also reported that the ward owned a home in South Carolina which
was not included in the trust, and that it was approximately 4,000 square feet and was
appraised at over $300,000.00. Further, that Geoffrey and his family lived there and that she
had paid $2,358.00 in homeowner’s insurance and $4,243.00 in property taxes on that home
for the year. She asked instructions regarding whether Geoffrey should be required to pay
rent for the use of this property.

       The court entered an Order on September 9, 2009, finding that the Signal Mountain

                                              -2-
property was the property of the trust, and that the trustees would be responsible for payment
of all utilities, taxes, insurance, maintenance, and upkeep of that property. The Court found
the property in South Carolina was owned solely by Ms. Sottong, and that Geoffrey could
continue to reside there and, in lieu of rent, would be responsible for paying the property
taxes and insurance. The Court also stated that Geoffrey would be required to provide proof
of payment to the Conservator on a timely basis.

       On June 25, 2010, the Conservator filed a Motion for Contempt for Failure to Obey
Court Order, stating that Geoffrey had not paid the homeowner’s insurance or the property
taxes for the South Carolina property, and that she had been forced to pay the same to protect
the ward’s interest. Geoffrey then filed a pro se Motion to Recuse, seeking recusal of the
Chancellor because he alleged the Chancellor's allotment of funds suggested bias against Ms.
Sottong’s family. Specifically, Geoffrey alleged that the Court had erred in awarding the
full amount of the conservator’s fees and expenses each time they were sought. Also, that
the Court had allowed Ms. Sottong ’s assets to be squandered by placing her in a nursing
home rather than allowing her to go and live with Geoffrey, and that now she was kept in a
"drugged state" and "cut off" from her family. Upon holding a hearing, the Court granted
the Motion to Recuse, transferring all pending motions to another judge.

        A hearing was held by Senior Judge Donald Harris, and he entered an Order stating
that Geoffrey was not a party to the proceeding and thus had no standing to ask to see Ms.
Sottong’s medical records. The Court also ordered that Geoffrey was to reimburse his
mother’s estate for the property taxes and insurance which the Conservator had paid, and was
also to pay property taxes on two other parcels in South Carolina to the property tax assessor,
and that if he failed to do so within 15 days, the Conservator could take possession of the
property and rent it to another. At that juncture, Geoffrey filed a Notice of Appeal, and also
filed a Petition seeking the Conservator’s removal, and seeking to have himself named
conservator. He also filed another Motion to Recuse, and a Motion for Access to Ms.
Sottong’s medical records. The Conservator and Geoffrey then filed an Agreed Order
allowing him access to Ms. Sottong’s medical records.

       Appellant raises these issues on appeal:

       1.     Whether the Trial Court erred in allowing the conservator "not to send a
       Certificate of Service to Mr. Sottong (Appellant) for the August 30, 2010, hearing
       prior to submitting the order drawn up by Ms. Deere to Chancellor Harris for
       signature according to Tennessee Rules of Civil Procedure 5.01, 5.02, and 5.03?"

       2.     Whether the order should be revised since it differs substantially from what
       was stated in court?

                                              -3-
       3.     Whether the Trial Court erred in setting a deadline fifteen days from the date
       of the hearing when the order was not filed until sixteen days after the hearing?

       4.     Whether the Conservator can act unilaterally without conferring with the
       trustees when taking actions in regard to the trust?

       5.     Whether the Conservator should have to bear the cost of this appeal?

       6.    Whether Ms. Sottong has been illegally confined by the Conservator because
       no hearing was ever held for her involuntary confinement?

       7.    Whether Ms. Sottong should be released from the nursing home as required by
       Tenn. Code Ann. §33-3-618?

       8.    Whether Ms. Sottong’s Conservator should be removed and replaced by
       Geoffrey?

        Geoffrey argues that the Conservator did not send him a copy of the proposed Order
from the August 30, 2010, hearing before or at the same time she submitted such to the
Court, which was error. The Conservator replied that she merely prepared the Order from
the hearing as the Court requested, and that she did not send it to Geoffrey prior to submitting
it to the Court because he was not actually a party and was not represented by counsel to
whom she could submit the Order. The Conservator also stated that the Court sent a copy
of the Order to Geoffrey once it was signed. Tenn. R. Civ. P. 5 does require that every
pleading and order be served "upon each of the parties". In any event, he was served with
a copy of the signed order by the Clerk, and this issue is without merit.

        Geoffrey also complains that the Court erred in setting a deadline for him to pay the
taxes and insurance within 15 days of the hearing date, but then did not enter the Order and
send him a copy until 16 days had passed, at which time he promptly paid, as ordered. The
Conservator admitted that Geoffrey did pay the requisite amounts, and she affirmatively
stated that she will not seek to rent the property so long as he continues to pay what he is
required to pay on a timely basis. The Conservator's position in Court renders this issue
moot.

       Next, Geoffrey complains that the Order should be revised because it differs from
what the Judge stated at the conclusion of the hearing, in that it not only required him to pay
the amounts to the Conservator for taxes and insurance she had already paid from Ms.
Sottong’s estate, but it also required him to pay the taxes due on the other South Carolina
parcels directly to the tax assessor. The Conservator responds that these parcels are

                                              -4-
connected to the property where Geoffrey lives and are used by him and his family, and thus
that these amounts were included in the Court’s Order of September 9, 2009, which Geoffrey
was to pay in lieu of rent. That Order does not state specifically what amounts Geoffrey was
to pay, simply that he would pay property taxes and homeowner’s insurance in lieu of rent.
The latter Order states specifically that Geoffrey needed to pay $2,358.50 in homeowner’s
insurance plus $462.92 in property taxes to the conservator, and $350.15 and $3,890.29 to
the tax assessor for the South Carolina property, and this Order was signed and approved by
the Trial Judge.

        Geoffrey argues the foregoing differs from what the transcript of the hearing says, but
in the transcript, the Conservator merely recounted to the Court that Geoffrey had previously
been ordered to pay the insurance and property taxes related to the South Carolina property,
and that he had not done so. The Court asked Geoffrey if he had paid the amounts ordered,
and he replied that he had not, but that the money "will be here within the next week". The
Court then observed that if he had not repaid the conservatorship within 15 days, the
Conservator was to take possession of the property and rent it. Geoffrey argues that the
Court did not include these amounts that were still due to the tax assessor within that 15 day
requirement, but rather included the amounts previously paid by the conservator.

        We reiterate the Court’s prior Order does not state specifically the amounts to be paid
by Geoffrey, but simply states that he will pay homeowner’s insurance and property taxes in
lieu of rent. Geoffrey does not argue that these amounts he was ordered to pay directly to the
tax assessor were not related to the property that he occupies or were not covered by the Trial
Court’s earlier Order, rather, he simply argues that they should not have been included in the
later Order which only gave him 15 days to pay. However, he does not argue that the
amounts were not due and payable at the time. On this record, the Trial Court properly
included these amounts in its later Order, which required them to be paid immediately, and
there is nothing in the record to show that the Trial Court erred in it's Order. Moreover, since
Geoffrey has already made these payments, the issue is moot.

        Geoffrey raises other issues regarding the Conservator’s actions with regard to the
trust, and regarding the Conservator’s decision to place Ms. Sottong in a nursing home (and
whether the Conservator should be removed). Geoffrey’s appeal lies only from the Court’s
Order regarding the payment of insurance and property taxes, and none of the other issues
which he attempts to raise have been ruled upon by the Trial Court.

       The Judgment of the Trial Court is affirmed, and in our discretion we tax the costs of
this appeal one-half to Geoffrey Sottong, individually, and one-half to the Estate.




                                                    _________________________________
                                                    HERSCHEL PICKENS FRANKS, P.J.

                                              -5-